UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d)4 OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 Commission File Number 000-49709 CARDIFF INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Colorado 84-1044583 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 16255 Ventura Boulevard, Suite 525, Encino, CA 91436 (Address of principal executive offices) (818) 879-9722 (Registrant's telephone no., including area code) Securities registered pursuant to Section 12(b) of the Exchange Act: None Securities registered pursuant to Section 12(g) of the Exchange Act: No Par Value Common Stock Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes oNo x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer or a smaller reporting company. See definitions of ‘‘accelerated filer,” “large accelerated filer,’’ and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated fileroNon-accelerated fileroSmaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x Common Stock outstanding at June 30, 2010, 57,648,408 shares of no par value Common Stock. FORM 10-Q CONSOLIDATED FINANCIAL STATEMENTS AND SCHEDULES CARDIFF INTERNATIONAL, INC. For the Quarter June 30, 2010 The following financial statements and schedules of the registrant are submitted herewith: PART I - FINANCIAL INFORMATION Page of Form 10-Q Item 1. Financial Statements: Condensed Consolidated Balance Sheets 1 Condensed Consolidated Statements of Operations 2 Condensed Consolidated Statements of Cash Flows 3 – 4 Condensed Consolidated Statements of Shareholders’ Equity (Deficit) 5 Notes to Condensed Consolidated Financial Statements 6– 19 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures Evaluation of Disclosure Controls and Procedures 26 PART II - OTHER INFORMATION Page Item 1. Legal Proceedings 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 27 Item 3. Defaults Upon Senior Securities 27 Item 4. Submission of Matters to a Vote of Security Holders 27 Item 5. Other Information 27 Item 6. Exhibits 27 CARDIFF INTERNATIONAL, INC. dba LEGACY CARD COMPANY (A DEVELOPMENT STAGE COMPANY) CONTENTS PAGE CONDENSED CONSOLIDATED BALANCE SHEETS AS OF JUNE 30, 2010 (UNAUDITED) AND DECEMBER 31, 2009 1 CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2, 2001 (DATE OF INCEPTION) THROUGH JUNE 30, 2010 (UNAUDITED) 2 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2, 2001 (DATE OF INCEPTION) THROUGH JUNE 30, 2010 (UNAUDITED) 3 - 4 CONDENSED CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY (DEFICIT) (UNAUDITED) 5 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 6-19 CARDIFF INTERNATIONAL, INC. dba LEGACY CARD COMPANY (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED BALANCE SHEETS AS OF JUNE 30, 2010 (UNAUDITED) AND DECEMBER 31, 2009 ASSETS 6/30/2010 12/31/2009 CURRENT ASSETS Cash and cash equivalents $ $ Advances to Employees TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT Computer equipment Patents and trademarks - Accumulated depreciation and amortization ) ) PROPERTY AND EQUIPMENT, NET OTHER ASSETS Deposits TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Accounts payable, related party Interest payable Accrued officer's salaries - Accrued payroll taxes Derivative liability Due to officers Advance from International Card Establishment, Inc. Note payable - Legacy Investors Note payable - Maricopa Equity Management Note payable, unrelated party Note payable, convertible, unrelated party, net of discount of $229,167 - Current portion of notes payable, related-party, convertible Current portion of notes payable, related-party TOTAL CURRENT LIABILITIES LONG-TERM LIABILITIES Notes payable, related-party, convertible Notes payable, related-party, net of discount of $106,250 and$118,750, respectively TOTAL LIABILITIES SHAREHOLDERS' DEFICIT: Common Stock, No Par Value; 60,000,000 shares authorized; 57,648,408 and 55,799,517 shares issued and outstanding Additional paid-in capital ) Deficit accumulated during the development stage ) ) TOTAL SHAREHOLDERS' DEFICIT ) ) TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $ $ Prepared without audit. See notes to condensed consolidated financial statements. 1 CARDIFF INTERNATIONAL, INC. dba LEGACY CARD COMPANY (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 AUGUST 29, 2001 (DATE OF INCEPTION) THROUGH JUNE 30, 2010 August 29, 2001 (Date of Inception) Three Months Ended June 30, Six Months Ended June 30, through June 30, 2010 REVENUE $ $
